Title: From Thomas Jefferson to J. Phillipe Reibelt, 7 March 1805
From: Jefferson, Thomas
To: Reibelt, J. Phillipe


                  
                  
                                          
                     
                        Th:J. to mr Reibelt 
                           Dr.
                        Washington Mar. 7. 05.
                     
                     
                        
                           
                              1804.
                              
                              
                              D
                              
                           
                           
                              1805
                              
                              
                              
                              
                           
                           
                              Dec
                              24
                              
                              Correspondance de Rousseau
                              2.
                              
                           
                           
                              
                              23
                              
                              Hist. Nat. Mineraux. Patrin
                              6.
                              64
                           
                           
                              
                              
                              Catherine II. Austera
                              6.
                              78
                           
                           
                              
                              
                              Salines. Struve
                              .
                              75
                           
                           
                              
                              
                              Voiage a Naples
                              .
                              40
                           
                           
                              
                              
                              Voiage de Pictet
                              1.
                              60
                           
                           
                              
                              
                              Soirées Ferney
                              1.
                              
                           
                           
                              
                              
                              Droitmaritime Boucher
                              4. 
                              85
                           
                           
                              
                              
                              commerciale do.
                              4.
                              85
                           
                           
                              
                              
                              Legislation de Perreau
                              1.
                              60
                           
                           
                              
                              
                              Almanac Wedkind
                              1.
                              35
                           
                           
                              
                              
                              Etats Unis Bridal
                              .
                              72
                           
                           
                              
                              
                              Promenades. Pujoulx
                              1.
                              
                           
                           
                              
                              
                              Piranesi
                              _____
                              13.
                              80
                           
                           
                              
                              
                              
                              47.42
                              
                              
                           
                           
                              
                              
                              Buffon de la jeunesse
                              1.
                              20
                           
                           
                              
                              
                              Manuel de Blumenbach
                              4.
                              20
                           
                           
                              
                              
                              Mineralogie Haüy
                              11.
                              52
                           
                           
                              
                              
                              Anatomie Cuvier
                              3.
                              40
                           
                           
                              
                              
                              Flor. Amer. Michaux
                              _____
                              8.
                              64
                           
                           
                              
                              
                              
                              28.96
                              
                              
                           
                           
                              Feb.
                              
                              Dasodoart revolns
                              2.
                              40
                           
                           
                              
                              
                              Biblioteque geograph.
                              10.
                              
                           
                           
                              
                              
                              Zoographie
                              1.
                              
                           
                           
                              
                              
                              Physique de la jeunesse
                              .
                              40
                           
                           
                              
                              
                              Histoire des Mathematiques
                              4.
                              
                           
                           
                              
                              
                              Botanique
                              2.
                              80
                           
                           
                              
                              
                              Voiages cosmographiques
                              1.
                              
                           
                           
                              
                              
                              Morale de Desmoutier
                              1.
                              80
                           
                           
                              
                              0.
                              Nouveau testament. 2 copies
                              1.
                              60
                           
                           
                              
                              5.
                              Respublicae diversae (10)
                              4.
                              90
                           
                           
                              
                              
                              
                                  Hungariae
                              2.
                              
                           
                           
                              
                              3.
                              Dict. etymolog. Morvin
                              2.
                              80
                           
                           
                              
                              
                              
                                 de poche Catineau
                              1.
                              90
                           
                           
                              
                              13.
                              Romae Ichnographia
                              .
                              50
                           
                           
                              
                              
                              Orbis veteris Polyglot.
                              .
                              10
                           
                           
                              
                              
                              Leipsic
                              .
                              10
                           
                           
                              
                              
                              Annuaris de la Marck
                              ____
                              1.
                              70
                           
                           
                              
                              
                               
                              38.
                              
                              
                           
                           
                              
                              18.
                              Dict. de poch Catineau 2 cop.
                              3.
                              80
                           
                           
                              
                              
                              
                                 Tardy
                              1.
                              95
                           
                           
                              
                              
                              La Fontaine fables
                              .
                              64
                           
                           
                              
                              
                              
                                 Contes
                              .
                              64
                           
                           
                              
                              
                              Arnould
                              1.
                              50
                           
                           
                              
                              19.
                              Moliere
                              1.
                              95
                           
                           
                              
                              
                              Racine
                              1.
                              39
                           
                           
                              
                              
                              Corneille
                              2.
                              74
                           
                           
                              
                              
                              Anacharsis
                              
                                 9.
                              
                              
                                 28
                              
                           
                           
                              
                              
                              
                              138.
                              24
                           
                        
                     
                  
                     
                  
                  
                  
                     
                        Sir
                        
                            
                            
                        
                     The above, I believe, is an exact statement of my account with you, and I now inclose a draught of the US. bank here on that at Baltimore for 138 D. 24c the amount. your letters of Feb. 2. & Mar. 3. have been recieved in due time. the books announced in the last are not yet at hand; but being now on my departure for Monticello, where I shall remain a month, and the books not being to my convenience, I will direct them to be returned without delay. Accept my respects and best wishes
                     
                        Th: Jefferson 
                        
                     
                  
               